ORDER
PER CURIAM.
Joann Dabney appeals from the Labor and Industrial Relations Commission’s decisions finding she failed to demonstrate she sustained a work-related injury and denying her disability benefits from Mediq Life Support Services and the Second Injury Fund. We have reviewed the briefs of the parties and the record on appeal and conclude that the Commission’s judgments are supported by sufficient competent and substantial evidence, and are not against the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 222-23 (Mo. banc 2003). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).